Whitfield, J.,
delivered the opinion of the court.
The case chiefly relied on by counsel for appellant (Railroad Co. v. Williamson, Ind. App., 29 N. E., 455) has no application whatever. At page 460 the court says: “Buck did not own the land on the north side of the railroad, opposite the *179side track. The right of way did not separate his land into two parcels, and the gates were not put in for the purpose of enabling him to go from a tract of land on one side of the railroad to a tract on the other side. ” So of the other cases cited from Indiana. The doctrine of Railroad Co. v. Spencer, 72 Miss., 491, was thoroughly considered, and is reaffirmed. The appellee was entitled to' the crossing. See the following authorities: Thornt. R. R. Fences, secs. 257, 267-269, 281, 283-286, 289, 291, 292; Henderson v. Railroad Co., 48 Iowa, 216; Gray v. Railroad Co., 37 Iowa, 119; Railroad Co. v. Hughes, 2 Ind. App., 68; Ib., 28 N. E., 158. Appellee was interested. The right to the penalty accrued while he was in possession.

Affirmed.